Citation Nr: 1720028	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-30 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to specifically include a panic disorder without agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to March 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In a VA Form 9 submitted in November 2012, the Veteran indicated she wanted to be scheduled for a videoconference hearing before the Board.  She was scheduled for the requested hearing in October 2015 but failed to appear without explanation.  

Since that time several letters to the Veteran have been returned as undeliverable.  However, the Board notes an updated address in Killeen, Texas for the Veteran.  The record does not indicate the RO subsequently resent the letter to the updated address.  In sum, there is no evidence showing the Veteran was ever properly apprised of her hearing.  Under such circumstances, the Board finds proper notice must be provided.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of her appeal.  The RO must properly notify the Veteran of her hearing at her correct mailing address in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




